Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1 and 4-6 are pending and are allowed herein.
	Claim 1 is amended herein. 
	Claims 2 and 3 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Kim on 01/14/2022.

The application has been amended as follows: 
1. (Currently Amended) A composition for controlling a plant-parasitic nematode, containing geraniol at a concentration of 100-500 ppm and a neem extract in a ratio of about 4:1 with the geraniol.
2. (Cancelled)
3. (Cancelled)

Reasons for Allowance

the closest prior art is Echeverrigaray et al (IDS Reference).  Echeverrigaray teaches the use of geraniol in amount of 500ppm for treating nematodes (see entire document, for instance, page 200, right column, first paragraph).  However, Echeverrigaray does not teach the instantly claimed combination with neem extract, wherein further, Applicant has provided in the instant specification, particularly in table 6, unexpected results regarding the combination of neem extract with the instantly claimed geraniol.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/TREVOR LOVE/Primary Examiner, Art Unit 1611